Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
This office action is in response to the Amendment filed on 1/6/2022.  Claims 1-16 and 21-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of in response to a file open request in a first virtual machine for a file type without an assigned application, providing an end user of the first virtual machine with one or more applications available to support the file type, wherein the one or more applications reside in one or more attachable storage volumes; receiving a selection of an application of the one or more applications; in response to the selection, initiating a first attachment process of the application to the first virtual machine; transferring a record of the selection of the application to support the file type to an application attach service; in the application attach service, updating a profile for the user to include the application for the file type; in the application attach service and after updating the profile, identifying a request for a second virtual machine for the end user; in response to the request and in the application attach service, identifying the application for the end user based on the profile; and initiating a second attachment process of the application to the second virtual machine to make the application executable in the second virtual machine for the file type.  It is to be noted that it is the combination of all limitations that renders this claim allowable.  Claims 2-16 and 21-24 are allowed based on the similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2449